871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.WARNER AMEX CABLE COMMUNICATIONS, Defendant-Appellee.
No. 89-3105.
United States Court of Appeals, Sixth Circuit.
March 24, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed on January 24, 1989, from the January 18, 1989, ruling of the district court denying 28 U.S.C. Sec. 1292(b) certification.  This court lacks jurisdiction to review the district court's denial of 28 U.S.C. Sec. 1292(b) certification.   In re Master Key Antitrust Litigation, 528 F.2d 5, 8 (2d Cir.1975);  United States v. 687.30 Acres of Land, 451 F.2d 667, 670 (8th Cir.1971) (per curiam), cert. denied, 405 U.S. 1026 (1972).


3
This is the fifth notice of appeal that appellant has filed in this action and the second notice of appeal from the denial of 28 U.S.C. Sec. 1292(b) certification.  Appellant was previously advised by the court, in orders entered October 20, 1988 (appeal nos. 88-8346 and 88-8351), and December 13, 1988 (appeal nos. 88-4017, 88-4024 and 88-4028), that orders denying 28 U.S.C. Sec. 1292(b) certification are not appealable.  This appeal is frivolous, and appellant knows it;  we shall therefore impose a $50 damage fee upon the appellant, payable within 14 days of the date on which this order is filed.  Fed.R.App.P. 38.


4
The appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.